10

11

12

20

21

22

23

24

25

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
BURT DANIELS,
Case No. C18-5101 RBL-TLF
Plaintiff,
V. REPORT AND
RECOMMENDATION
ALINA SHAW,
Noted for September 13, 2019
Defendant.

 

 

This suit under 42 U.S.C. § 1983 has been referred to Magistrate Judge Theresa L.
Fricke. Mathews, Sec’y of H_E.W. v. Weber, 423 U.S. 261 (1976); 28 U.S.C. § 636(b)(1)(B);
Local Rule MJR 4(a)(4). Pending before the Court are Plaintiff Burt Daniel’s (Dkt. 23) and
Defendant Alina Shaw’s (Dkt. 32) motions for summary judgment. After considering the parties’
arguments and factual declarations, the Court recommends that defendant’s motion for summary
judgment be granted and plaintiff's motion for summary judgment be denied.

I. FACTUAL AND PROCEDURAL HISTORY

 

Plaintiff Burt Daniels has been civilly committed as a sexually violent predator since
March 25, 2003, at the state of Washington’s Special Commitment Center (SCC). Dkt. 36,
Declaration of Jennifer Ritchie, at 1, and Ex. 1, Order of Commitment: Dkt. 36-1, at 1. During
his commitment, he has received treatment for his diagnosed sexual sadism disorder, antisocial
personality disorder, and cannabis use disorder, with the aim of reducing his potential to offend
and eventually rendering him eligible for conditional or unconditional release. Dkt. 36, Ex. 2:

Dkt. 36-2, at 13-15; Dkt. 34, Declaration of Dr. Alina Shaw, at 3.

REPORT AND RECOMMENDATION - 1

 
10

11

12

20

21

22

23

24

25

 

 

Defendant Dr. Alina Shaw was plaintiff's assigned therapist and case manager from
November 2016 to January 2019. Dkt. 34, at 2. As part of plaintiffs overall treatment regime,
defendant authored regular treatment plans for plaintiff, in which defendant reviewed plaintiffs
past annual reviews, prior treatment plans, individual and group progress notes, observation and
room inspection notes, and Washington Department of Corrections discovery records. /d. In
these treatment plans, defendant’s task was to assess plaintiffs progress over time in managing
thoughts, feelings, attitudes and behaviors associated with plaintiff’s risk of reoffending. /d. at 3.

A treatment plan is one component of a resident’s clinical progress and informs how a
resident may be advanced through the phases of treatment to eventual “community transition.”
Dkt. 35, Declaration of Dr. Elena Lopez, SCC Chief of Resident Treatment, at 5. Each resident’s
Senior Clinical Team, which includes the resident’s case manager, ultimately decides whether to
advance a resident through the phases of treatment. /d. at 4-5. If a resident’s condition improves
with treatment during progress through the phases, the SCC’s Chief Executive Officer has the
authority to grant the resident the ability to petition for an order of conditional or unconditional
release from Superior Court. Rev. Code Wash. § 71.09.090; Dkt. 32, at 16; Dkt. 31, Declaration
of Joshua P. Weir, Ex. C: Dkt. 31-1, Notice of Authorization to Petition for Conditional Release
to Less Restrictive Alternative, at 28. However, a treatment plan is not a prescription of tasks
that lead in mechanical sequence to an individual’s transition to release. Dkt. 35 at 5.

Defendant Shaw wrote plaintiff's January 2018 “Core Sex Offense Treatment Plan.” Dkt.
33, Second Declaration of Joshua P. Weir, at 2, and Ex. B: Dkt. 33-2. In drafting this treatment
plan, she reviewed plaintiff’s records, including those of his current self-reports and past
offending behavior, and consulted with her group co-facilitators and her direct supervisor. Dkt.

34 at 2. The treatment plan broadly assessed plaintiff's mental and social condition and assigned

REPORT AND RECOMMENDATION - 2

 
10

11

12

20

21

22

23

24

25

 

 

him goals in his further treatment. /d. The plan identified plaintiffs “dynamic risk factors”
(“deviant sexual interests and hostility toward women’) and encouraged plaintiff to continue
treatment in line with addressing those risks. Dkt. 33-2 at 2-7.

As part of a long-term goal of maximizing plaintiff's receptiveness to treatment, the
treatment plan included a focus on increased transparency regarding his actual sexual interests,
habits, and desires. Dkt. 33-2, at 6. Defendant wrote that plaintiff was guarded about sharing
more than vague and formulaically glib statements about his current sexual interests or
experiences in therapy, and that defendant had recently “encouraged [him] to open up,” though
plaintiff had not been receptive to the suggestion. /d. at 1-2. The treatment plan noted that by
way of response, plaintiff had merely provided defendant with a positive 2004 report from a
previous treatment provider. /d. at 2.

In connection with the discussion on plaintiff's transparency, the treatment plan
acknowledged that plaintiff accepts responsibility for six adjudicated rapes during treatment
sessions and that plaintiff is willing to discuss those rapes as “evidence of old patterns he has
overcome.” Dkt. 33-2 at 2. The report went on to add the following two sentences: “However,
[Mr. Daniels] does not acknowledge or take responsibility for non-adjudicated or dismissed
charges, such as the one he committed approximately 1972 at the age of 17, or the rape he
committed while on parole between 1976 and 1978.” /d. Plaintiff, who has consistently resisted
claims that he engaged in any sexual wrongdoing beyond the six rapes for which he was
convicted, claims that these statements supply the basis for this § 1983 complaint.

Prior to the January 2018 treatment plan, plaintiff had been granted permission to petition
for conditional release as of May 26, 2017 by former SCC CEO Bill Van Hook. Dkt. 31-1, 28.

The treatment plan notes how, by the time of writing, plaintiff's counsel had been advocating for

REPORT AND RECOMMENDATION - 3

 
10

11

12

20

21

22

23

24

25

 

 

plaintiff's petition and negotiating conditions on plaintiff that would ensure the safety of the
community. Dkt. 33-2, 5. Defendant’s notes in the plan indicate that although plaintiff preferred
the prospect of unconditional release, he was not opposed to conditional release to a less
restrictive alternative (LRA) to commitment at the SCC. /d. Plaintiff's LRA Order was issued
January 4, 2019, and plaintiff was conditionally released on or about February 6, 2019. Dkt. 31-
1, Conditional Release Order, 25; Dkt. 38 at 1.

Meanwhile, shortly after the publication of defendant’s January 2018 treatment plan,
plaintiff filed a proposed complaint with this Court on February 9, 2018. Dkt. 1. In the complaint
(Dkt. 6), plaintiff alleged that defendant’s two statements referring to unadjudicated and alleged
offenses in Plaintiff's past were false and inaccurate, violating multiple constitutional rights
under 42 U.S.C. § 1983 regarding the duration of his confinement, the conditions of his
treatment and confinement, defamation, and racial abuse. Dkt. 6 at 3. Discovery in this case was
completed on November 30, 2018, after which both parties filed these motions for summary
judgment. Dkt. 23; Dkt. 32.

Il. = DISCUSSION

A. Legal Standard

Summary judgment is supported “if the pleadings, the discovery and disclosure materials
on file, and any affidavits show that there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” Federal Rule of Civil Procedure (FRCP)
56(c). The moving party bears the initial burden to demonstrate the absence of a genuine dispute
of material fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A genuine dispute
concerning a material fact is presented when there is sufficient evidence for a reasonable jury to
return a verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253

(1986).

REPORT AND RECOMMENDATION - 4

 
10

11

12

20

21

22

23

24

25

 

 

When the Court considers a motion for summary judgment, “[t]he evidence of the non-
movant is to be believed, and all justifiable inferences are to be drawn in [their] favor.” Jd. at
255. Yet the Court is not allowed to weigh evidence or decide credibility. /d. If the moving party
meets their initial burden, an adverse party may not rest upon the mere allegations or denials of
his pleading; his or her response, by affidavits or as otherwise provided in FRCP 56, must set
forth specific facts showing there is a genuine issue for trial. FRCP 56(e)(2). The Court may not
disregard evidence solely based on its self-serving nature. Nigro v. Sears, Roebuck & Co., 784
F.3d 495, 497 (9th Cir. 2015).

To state a claim under 42 U.S.C. § 1983, a complaint must allege: (a) the conduct
complained of was committed by a person acting under color of state law, and (b) the conduct
deprived a person of a right, privilege, or immunity secured by the Constitution or laws of the
United States. See Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled on other grounds,
Daniels v. Williams, 474 U.S. 327 (1986). Section 1983 is the appropriate avenue to remedy an
alleged wrong only if both elements are present. See Haygood v. Younger, 769 F.2d 1350, 1354
(9th Cir. 1985).

Unless plaintiff makes a two-part showing, qualified immunity shields government
officials from liability. The plaintiff must show both: the official(s) violated a federal statutory or
constitutional right, and—at the time of the alleged act or failure to act there was clearly
established law that defined the contours of the federal right objectively putting the official(s) on
notice—i.e., every reasonable official would understand that what they are doing is unlawful.
Escondido v. Emmons, 139 S.Ct. 500, 503 (2019); District of Columbia v. Wesby, 138 S.Ct. 577,
589 (2018). When qualified immunity is reviewed in the context of a defense motion for

summary judgment, the evidence must be considered in the light most favorable to the plaintiff

REPORT AND RECOMMENDATION - 5

 
10

11

12

20

21

22

23

24

25

 

 

with respect to central facts. Tolan v. Cotton, 572 U.S. 650, 657 (2014) (per curiam). If there is a
genuine issue of material fact concerning both (1) Whether it would be clear to a reasonable
officer that their conduct was unlawful under the circumstances they confronted, and (2)
Whether the defendant’s conduct violated a constitutional right,” then summary judgment
granting qualified immunity is not appropriate. Bonivert v. City of Clarkston, 883 F.3d 865, 871-
72 (9th Cir. 2018).

B. Conditional Release

Claims that necessarily imply the invalidity of confinement, whether civil or criminal, are
not cognizable under 42 U.S.C. § 1983, according to the doctrine laid out by Heck v. Humphrey,
512 U.S. 477 (2010). “Under Heck, a § 1983 action seeking damages for unconstitutional
conviction or confinement cannot be pursued unless the underlying criminal case has been
dismissed or reversed in favor of the criminal defendant.” Hust v. Wyoming, 372 Fed. Appx. 708,
710 (9th Cir. 2010).

Plaintiff argues that defendant interfered with and prolonged plaintiff's process of release
from detention, because of the inclusion of allegedly inaccurate statements in the treatment plan
concerning sexual acts for which he was not convicted. Dkt. 25, Brief in Support of Plaintiff's
Motion for Summary Judgment, at 1-4. Plaintiff claims that these statements either prevented
him from applying for conditional or unconditional release or reduced his chances of approval
for release. /d. Plaintiff's motion for summary judgment seeks damages for this alleged injury.
Dkt. 23. Yet this portion of Plaintiff's claims necessarily implies the invalidity of his detention
for treatment and is therefore not cognizable under § 1983. In the absence of a cognizable claim
for damages, the Court recommends that plaintiff's motion for summary judgment be denied and

defendant’s cross-motion be granted on this issue.

REPORT AND RECOMMENDATION - 6

 
10

11

12

20

21

22

23

24

25

 

 

C. Defamation-Plus Claim

Plaintiff strongly objects to the wording of the treatment plan, which he rejects as not
only inaccurate, but false and defamatory slander on the part of defendant. Dkt. 6 at 2. However,
defamation or other reputational damage alone does not constitute a cause of action under 42
U.S.C. § 1983. Hart v. Parks, 450 F.3d 1059, 1069 (9th Cir. 2006). Rather, plaintiffs who sue for
reputational damage under § 1983 must satisfy the requirements of “defamation-plus” or
“stigma-plus”: (1) “an allegation of injury to a plaintiff's reputation from defamation” and (2) “an
allegation of injury to a recognizable property or liberty interest.” Crowe v. Cnty. of San Diego,
608 F.3d 406, 444 (9th Cir. 2010); American Consumer Pub. Ass’n, Inc. v. Margosian, 349 F.3d
1122, 1125-26 (9th Cir. 2003).

If there is an injury to a plaintiff's reputation, then the plaintiff must establish either that
the injury to reputation was inflicted in connection with a federally protected right; or that the
injury to reputation caused the denial of a federally protected right. Herb Hallman Chevrolet,

Inc. v. Nash-Holmes, 169 F.3d 636, 645 (9th Cir. 1999). To establish defamation at the threshold,
the Court must determine whether a reasonable factfinder could conclude that the statements in
question imply an assertion of objective fact. Crowe, 608 F.3d at 443. This determination must
examine the statements (2) in their broad context, which includes the general tenor of the entire
work, the subject of the statements, the setting, and the format of the work; (2) in their specific
context, analyzing the content of the statements and the expectations of the audience for whom
the statements were made; and (3) as to whether they are sufficiently factual to be susceptible of
being proved true or false. /d. (summarizing the test outlined in Underwager v. Channel 9

Australia, 69 F.3d 361, 366 (9th Cir. 1995)).

REPORT AND RECOMMENDATION - 7

 
10

11

12

20

21

22

23

24

25

 

 

The evidence before the Court, viewed in the context of the complete treatment plan
authored by defendant, would not allow a reasonable fact-finder to conclude that defendant made
any statements from which there is an implied assertion of objective fact, i.e. that plaintiff had
actually committed the two offenses. Although it refers to two alleged rapes as those “he
committed,” the treatment plan as a whole shows that these are examples of incidents about
which plaintiff is typically not forthcoming in treatment, whether or not they occurred in fact.
Dkt. 33-2. The plan was written for treatment providers who generally agreed on setting a goal
for plaintiff to increase his transparency regarding his sexual history and sexual interests in
multiple areas. /d.; see Dkt. 35 at 8; Dkt. 31-1, Declaration of Dr. Brian W. Judd, at 30-34. This
extended not only to these past alleged offenses but to his masturbation habits, his preferred
patterns of attraction, his changing sexual fantasies, and his intent when socializing with female
SCC staff or visitors. Dkt. 33-2 at 3.

In their natural context of plaintiffs treatment plan, a reasonable fact-finder could not
find that the statements contained an objective assertion of fact. Plaintiff bases his claim only on
the statements outside of their context and has not provided any other facts that would allow an
inference that these two statements about alleged offenses in the 1970s implied that plaintiff had
in fact committed those crimes. Therefore, even though plaintiff contests the accuracy of the
statements, he has not met his burden of presenting admissible evidence to show there is a
genuine dispute of material fact concerning any element of a defamation-plus claim, since these
statements cannot constitute defamation that actually injured the plaintiffs reputation. The Court

recommends that summary judgment should be granted in defendant’s favor on this issue.

REPORT AND RECOMMENDATION - 8

 
10

11

12

20

21

22

23

24

25

 

 

D. Constitutional Adequacy of Treatment

Plaintiff asserts that these statements violated his Fourteenth Amendment right to fair
treatment as a civilly committed sexually violent predator. Due process guarantees civilly-
committed sex offenders access to mental health treatment that provides them a realistic
opportunity to either be cured or to improve their mental conditions to a point where they may be
released. Youngberg v. Romeo, 457 U.S. 307, 319-22 (1982); Sharp v. Weston, 233 F.3d 1166,
1172 (9th Cir. 2000); Ohlinger v. Watson, 652 F.2d 775, 778 (9th Cir. 1980). However, a claim
that mental health care is unconstitutional must overcome a deference to the presumptively valid
judgment of health care providers. Youngberg, 457 U.S. at 323. A plaintiff must show a
substantial departure from accepted professional judgment, practice, or standards in order to state
a claim. /d.

Undisputed declarations of fact describe SCC’s treatment program and the treatment that
plaintiff received during his years of commitment. Dkts. 31, 33-36. The record cannot support
plaintiff's assertion that his treatment failed to meet constitutional standards, as the wording of
his treatment plan had no bearing on plaintiff's opportunity to be cured or treated for his mental
disorders. Rather, plaintiff's treatment providers repeatedly emphasized transparency as part of
plaintiff's treatment over his years of participation in treatment programs at SCC. See, e.g., Dkt.
31, Declaration of Elizabeth M. Bain, at 21, 25-27; Dkt. 31-1 at 32-33; Dkt. 35 at 8; Dkt. 36-6,
Community Treatment Plan by Dr. James Manley, at 5.

Plaintiff had been guarded and unwilling to admit more vulnerable or challenging
thoughts, but his treatment providers noted his progress over time in taking responsibility for his
actions and avoiding minimizing or defensive behaviors. Dkt. 31-1 at 32-33; Dkt. 33-2, 2; Dkt.

35 at 7. An emphasis on cultivating transparency in sexual offenders is within the bounds of

REPORT AND RECOMMENDATION - 9

 
10

11

12

20

21

22

23

24

25

 

 

professional judgment. See Dkt. 35 at 5. By 2017, plaintiff had already progressed in treatment to
the point of petitioning for release to an LRA, so his claim that the January 2018 treatment plan
prevented him from receiving effective treatment is entirely unsupported—especially since, as of
this date, he has already been released. Dkt. 31-1 at 28; Dkt. 38. The Court recommends denying
plaintiffs motion regarding the constitutionality of his mental health and sex offender treatment
and granting defendant’s cross motion on this issue.

E. Due Process and Equal Protection Claims

Due process under the Fourteenth Amendment does not permit civilly committed
individuals to be subjected to conditions that amount to punishment, within the bounds of
professional judgment. Bel/ v. Wolfish, 441 U.S. 520, 535 (1979); Hydrick v. Hunter, 500 F.3d
978, 997 (9th Cir. 2007), vacated and remanded on other grounds, 556 U.S. 1256 (2009). To
constitute punishment, “(1) that [government action must cause the detainee to suffer some harm
or ‘disability,’ and (2) the purpose of the government action must be to punish the detainee.”
Demery v. Arpaio, 378 F.3d 1020, 1029-30 (9th Cir. 2004) (citing Be//, 441 U.S. at 538). To
establish a violation of equal protection, the defendant’s offending behavior must have been
motivated by a racially discriminatory purpose. Thomas v. City of Beaverton, 379 F.3d 802, 812
(9th Cir. 2004).

Plaintiff argues these Fourteenth Amendment claims in the abstract, if at all. His
complaint alleges that defendant “used the civil process R.C.W. chapter 71.09” to cause plaintiff
“personal suffering, emotional stress and hardship.” Dkt. 6 at 2. He has identified the statute that
governs the organization of the SCC, but beyond that this allegation contains no facts. Plaintiff
also alleges that his treatment plan “is written in a pattern and practice of racial profiling abuse,

false reporting, outrageous behavior and slander.” /d.

REPORT AND RECOMMENDATION - 10

 
10

11

12

20

21

22

23

24

25

 

 

Plaintiff's motion for summary judgment and accompanying declarations did not include
additional facts or evidence, only more vague and conclusory statements, which cannot
substantiate his allegations of racist mistreatment or any other violations that might be
cognizable § 1983 claims. See, Dkts. 23-26. Conclusory statements of law cannot meet plaintiff's
burden of presenting admissible evidence to support his claims. See, e.g., Lew v. Kona Hospital,
754 F.2d 1420, 1424 (9th Cir. 1985); Lujan v. Wildlife Fed., 497 U.S. 871, 888-89 (1990). The
Court recommends denying plaintiff's punitive conditions and equal protection claims, as well as
granting defendant’s motion on this issue.

F. State Law Claims

Plaintiffs claims may sound in state tort law as negligence or defamation claims, but to
the extent that plaintiff's complaint may include any state law causes of action, the Court should
decline to exercise pendant jurisdiction in the absence of viable federal claims. In addition,
plaintiff's tortious state law claims would be subject to the filing requirements of the Revised
Code of Washington § 4.92.100. Plaintiff is required to wait sixty days after first presenting such
claims to the Washington office of risk management division, before bringing any of his claims
against “the state, or against any state officer, employee, or volunteer, acting in such capacity, for
damages arising out of tortious conduct.” Rev. Code Wash. § 4.92.110.

Just as in state court, the Court must dismiss such actions for lack of subject matter
jurisdiction, because plaintiff did not comply with state statutory procedure. Minnis v. State of
Washington, 675 Fed. App’x. 728, 729 (9th Cir. 2017). Plaintiff has not alleged or demonstrated
compliance with this requirement. Accordingly, the Court recommends that any state law claims

be dismissed for lack of subject matter jurisdiction.

REPORT AND RECOMMENDATION - 11

 
10

11

12

20

21

22

23

24

25

 

 

In Forma Pauperis Status On Appeal

 

The Court must also decide whether plaintiff's in forma pauperis status should continue
on appeal. See 28 U.S.C. §1915(a)(3) (“an appeal may not be taken in forma pauperis if the trial
court certifies in writing that it is not taken in good faith”). The Court must determine whether
appeal is frivolous or malicious, or whether it fails to state a claim on which relief may be
granted. See 28 U.S.C. §1915(e)(2)(B)(@) &(ii).

While the Court was not persuaded on the merits of plaintiff's claim, there is no evidence
that his appeal would be frivolous or taken in bad faith. Accordingly, the Court recommends that
in forma pauperis status should continue on appeal.

Il. CONCLUSION

Based on the above, the Court recommends that plaintiff's motion for summary judgment
be DENIED and defendants’ motion for summary judgment be GRANTED. Plaintiff’s case
should be dismissed with prejudice on the substantive merits as to all claims for damages and
equitable relief, because he fails to show there is any genuine dispute of material fact as to any
element of each of his constitutional claims. It follows that the defendant is entitled to qualified
immunity on all of plaintiffs claims for damages. Escondido v. Emmons, 139 §.Ct. 500, 503

(2019); Bonivert v. City of Clarkston, 883 F.3d 865, 871-72 (9th Cir. 2018).

REPORT AND RECOMMENDATION - 12

 
10

11

12

20

21

22

23

24

25

 

 

The parties have fourteen (14) days from service of this Report and Recommendation to
file written objections thereto. 28 U.S.C. § 636(b)(1); FRCP 6; FRCP 72(b). Failure to file
objections will result in a waiver of those objections for purposes of appeal. Zhomas v. Arn, 474
U.S. 140 (1985). Accommodating this time limitation, this matter shall be set for consideration
on September 13, 2019, as noted in the caption.

Dated this 23rd day of August, 2019.

teiten & Frcke

Theresa L. Fricke
United States Magistrate Judge

 

REPORT AND RECOMMENDATION - 13

 
